IN THE SUPREME COURT OF THE STATE OF NEVADA


                CLAUDETTE D. VOGEL, TRUSTEE OF         No. 81123
                THE VOGEL FAMILY TRUST UNDER
                AGREEMENT DATED OCTOBER 25,
                2016,
                Appellant,
                vs.                                      FILED
                THE MARLA BAY PROTECTIVE ,
                ASSOCIATION; 610 LAKESHORE LLC,          DEC 1 7 2021
                A NEVADA LIMITED LIABILITY              ELIZAÐE114 A. BROWN _
                                                      CLER14)(1UPREIVE COUR
                COMPANY; 650 LAKESHORE LLC, A
                NEVADA LIMITED LIABILITY              By DEPLIWACLE
                COMPANY; JOHN F. AHERN AND
                JUDITH W. AHERN, TRUSTEES OF
                THE JOHN F. AHERN FAMILY TRUST
                UTD JULY 13, 1983; RILEY M.
                BECKETT AND JANE A. BECKETT, AS
                TRUSTEES OF THE BECKETT
                FAMILY 1994 TRUST, DATED
                DECEMBER 7, 1994; CHARLES D.
                BLOCH AND CAROL A. BLOCH, CO-
                TRUSTEES OF THE CHARLES D.
                BLOCH AND CAROL A. BLOCH
                REVOCABLE LIVING TRUST, DATED
                APRIL 14, 2000; BARBARA BOUCKE,
                AS TRUSTEE, OR THE SUCCESSOR
                TRUSTEE OR, TRUSTEES, U/A/D
                NOVEMBER 15, 1990, AS AMENDED,
                CREATING THE BARBARA BOUCKE
                SEPARATE PROPERTY TRUST;
                JOSEPH T. BREEZE AND
                CONSTANCE T. BREEZE, HUSBAND
                AND WIFE AS COMMUNITY
                PROPERTY WITH RIGHT OF
                SURVIVORSHIP; C. JOEL CASBURN
                AND C. LYNN CASBURN; DARRELL F.
                CHAMPION AND JOY H. CHAMPION
                TRUST, UNDER INSTRUMENT
                DATED MARCH 27, 2012; MICHAEL
SUPREME COURT
          OF
       NEVADA

(u)   1947A
                                                                    al -3(00°IA.
                   CHILCOAT AND CHERYL CHILCOAT,
                   HUSBAND AND WIFE AS
                   COMMUNITY PROPERTY WITH THE
                   RIGHT OF SURVIVORSHIP;
                   CHARMAYNE L. ZUCKER, STEVEN F.
                   PETERSEN AND L. ROBERT LEGOY,
                   JR., AS CO-TRUSTEES OF THE CLC
                   FAMILY TRUST, DATED APRIL 15,
                   2008; CHARLES M. CORSIGLIA, SOLE
                   TRUSTEE OF THE NANCY M.
                   CORSIGLIA LIVING TRUST;
                   SCHUYLER HAMILTON EARL, II,
                   TRUSTEE OF THE SCHUYLER H.
                   EARL II LIVING TRUST DATED
                   9/13/88; NANCY RUTH PAULSON
                   EDMUNDSON AND EDWARD A.
                   WHITE AND PATRICIA P. WHITE, AS
                   TRUSTEES OF THE WHITE FAMILY
                   TRUST U/A DTD. JUNE 2, 1999; DARIN
                   G. FAIN, AN UNMARRIED MAN AS
                   HIS SOLE AND SEPARATE
                   PROPERTY; DENNIS B. FARNESI AND
                   ANA T. FARNESI, AS CO-TRUSTEES
                   OF THE DENNIS B. AND ANA T.
                   FARNESI REVOCABLE TRUST DATED
                   APRIL 10, 1992, AND RESTATED
                   JUNE 17, 2004; SCOTT FINK AND
                   KATHY KLEIN, TRUSTEES OF THE
                   SCOTT FINK AND KATHY KLEIN
                   LIVING TRUST DATED 12-9-91; JOHN
                   FINLEY; JEANNE FINLEY; JOSEPH
                   FINLEY; JANE FINLEY; DEEANN
                   FULSTONE, TRUSTEE OF THE
                   DEEANN FULSTONE 2010 TRUST,
                   DATED FEBRUARY 18, 2010; DONNA
                   HAWKSFORD, AS TRUSTEE OF THE
                   DONNA HAWKSFORD TRUST, DATED
                   JULY 9, 2008; SCOTT H. HILKENE,
                   TRUSTEE OF THE SCOTT H.
                   HILKENE REVOCABLE TRUST,
                   DATED MAY 11, 1993; SARAH V.
  SUPREME COURT
          Of
       NEVADA
                                                2
  MI I W/ A    e



lattfia:,
                    ANAYA, TRUSTEE OF THE SARAH V.
                    ANAYA TRUST DATED DECEMBER
                    31, 2003; F. SCOTT HINDES AND
                    NANCY NELSON HINDES, TRUSTEES
                    OF THE F. SCOTT HINDES AND
                    NANCY NELSON HINDES 2012
                    RESIDENTIAL PROPERTY TRUST,
                    DATED SEPTEMBER 24, 2012; PAUL
                    M. HWANG AND JUDY FUJII-HWANG,
                    HUSBAND AND WIFE; AUDREY J.
                    LAMPERT AS SOLE TRUSTEE OF THE
                    LAMPERT FAMILY TRUST, DATED
                    JULY 23, 2008; JOSHUA DEMPSEY
                    LAMPERT; MARIANNE FULSTONE
                    LEINASSAR; ALAN SCOTT
                    LEINASSAR; DONALD SAMUEL
                    LOBATO; ANDREW CURTIS
                    LUCCHESI; MARLA BAY, LLC, A
                    NEVADA LIMITED LIABILITY
                    COMPANY; JOHN A. MCQUIRK AND
                    CAROL A. MCQUIRK, AS TRUSTEES
                    OF THE MCQUIRK FAMILY 1999
                    TRUST DATED MAY 13, 1999;
                    ELIZABETH A. NELSON, TRUSTEE OF
                    THE NELSON REVOCABLE TRUST
                    CREATED OCTOBER 5, 2006; PHYLLIS
                    T. PIKE, AS TRUSTEE UNDER THE
                    ROY AND PHYLLIS PIKE FAMILY
                    TRUST AGREEMENT DATED
                    DECEMBER 13, 2007; LARRY B.
                    PILGRIM AND TOM M. PILGRIM AS
                    CO-TRUSTEES OF THE LT PILGRIM
                    REVOCABLE TRUST DATED AUGUST
                    4, 2015; ROLAND E. RENDE AND
                    PALMINA M. RENDE, AS CO-
                    TRUSTEES OF THE RENDE FAMILY
                    TRUST, U/A DATED SEPTEMBER 9,
                    1983; MILTON E. RIGHETII AND
                    HOPE RIGHETTI, TRUSTEES OF THE
                    MILTON & HOPE RIGHETTI 2016
                    TRUST, UID APRIL 11, 2016;
SUPREME COURT
       OF
    NEVADA
                                               3
(01 1947A dalBlai
                NICHOLAS D.E. ROSSI, JR. AND
                DEBRA A. ROSSI, AS CO-TRUSTEES
                OF THE NICHOLAS D.E. ROSSI, JR.
                FAMILY TRUST AGREEMENT DATED
                APRIL 26, 1996, AS AMENDED AND
                RESTATED; GARRETT D. SCHWARTZ
                AND NITA S. SCHWARTZ; SCOTT M.
                SMITH AND PIPER L. SMITH, CO-
                TRUSTEES OF THE SCOTT M. AND
                PIPER L. SMITH 2015 REVOCABLE
                TRUST DATED MAY 18, 2015; JOHN
                STEPHANS AND MARY STEPHANS,
                TRUSTEES OF THE STEPHANS
                LIVING TRUST DATED DECEMBER
                14, 2006; CATHY J. STEWART,
                TRUSTEE OF THE CATHY J.
                STEWART TRUST, DATED
                NOVEMBER 17, 2010; DONALD R.
                SWICKARD, TRUSTEE OF THE DON
                SWICKARD FAMILY TRUST DATED
                AUG. 15, 1987; GLORIA JANIS LEE,
                TRUSTEE OF THE JAN LEE
                SEPARATE PROPERTY REVOCABLE
                TRUST; MATTHEW TILL; JAMES S.
                VOORHEES AND JULIE E.
                VOORHEES, TRUSTEES OF THE
                VOORHEES FAMILY TRUST, DATED 3
                DECEMBER, 2009; CHARLES J. VOSS
                AND MARTHA L. VOSS, TRUSTEES
                OF THE VOSS FAMILY TRUST,
                DATED MAY 5, 2016; ROBERT E.
                WHEAR AND TWYILA S. WHEAR, AS
                CO-TRUSTEES OF THE ROBERT E.
                WHEAR OREGON RESIDENCE TRUST
                AGREEMENT DATED APRIL 12, 1999;
                TODD R. WHEAR; CAROLYN J.
                WHEAR; MARIANNE WHEAR
                ANTHONY; SCOTT J. WHITTEN AND
                MICHELLE L. WHITTEN, AS CO-
                TRUSTEES OF THE SCOTT J. AND
                MICHELLE L WHITTEN FAMILY
SUPREME COURT
     OF
   NEVADA
                                           4
roj P47A vez
                TRUST, ESTABLISHED UNDER THE
                SCOTT J. AND MICHELLE L.
                WHITI'EN FAMILY TRUST
                AGREEMENT DATED MARCH 11,
                2009; LARRY L. WILSON II, TRUSTEE
                OF THE LARRY L. WILSON II LIVING
                TRUST DATED DECEMBER 17, 2014;
                HANS J. WINTSCH AND HEIDI L.
                WINTSCH, TRUSTEES OF THE
                WINTSCH FAMILY 1984 TRUST
                EXECUTED MARCH 15, 1984; SALLY J.
                WOOD, AND JAMES J. WOOD,
                TRUSTEES OF THE JAMES J. WOOD
                TRUST UNDER DECLARATION OF
                TRUST DATED DECEMBER 13, 2012;
                AND STEVEN C. ZOLA AND BELINDA
                S. ZOLA, TRUSTEES OF THE ZOLA
                LIVING TRUST DATED DECEMBER
                29, 1998; CAROL E. FOSSE, TRUSTEE,
                THE CAROL E. FOSSE TRUST DATED
                MAY 8, 1998; RPT PROPERTIES, L.P., A
                CALIFORNIA LIMITED
                PARTNERSHIP; JOHN FRANZIA, JR.
                AND MARY LYNNE FRANZIA,
                TRUSTEES OF THE JOHN AND MARY
                LYNNE FRANZIA TRUST; PAMELA K.
                MCNAY, SUCCESSOR TRUSTEE OF
                THE JOHN W. MCNAY AND PAMELA
                K. MCNAY REVOCABLE INTERVIVOS
                TRUST-SURVIVING SPOUSKS TRUST
                U/T/A DATED DECEMBER 18, 1998;
                AND BARBARA J. SOURIKOFF,
                TRUSTEE OF THE BARBARA J.
                SOURIKOFF REVOCABLE TRUST,
                U.T.D 29 JULY 2008,
                Res ondents.




SUPREME COURT
     OF
   NEVADA
                                              5
MD 194 7A e
                CLAUDETTE D. VOGEL, TRUSTEE OF    No. 81424
                THE VOGEL FAMILY TRUST UNDER
                AGREEMENT DATED OCTOBER 25,
                2016,
                Appellant,
                vs.
                THE MARLA BAY PROTECTIVE
                ASSOCIATION; 610 LAKESHORE LLC,
                A NEVADA LIMITED LIABILITY
                COMPANY; 650 LAKESHORE LLC, A
                NEVADA LIMITED LIABILITY
                COMPANY; JOHN F. AHERN AND
                JUDITH W. AHERN, TRUSTEES OF
                THE JOHN F. AHERN FAMILY TRUST
                UTD JULY 13, 1983; RILEY M.
                BECKETT AND JANE A. BECKETT, AS
                TRUSTEES OF THE BECKETT
                FAMILY 1994 TRUST, DATED
                DECEMBER 7, 1994; CHARLES D.
                BLOCH AND CAROL A. BLOCH, CO-
                TRUSTEES OF THE CHARLES D.
                BLOCH AND CAROL A. BLOCH
                REVOCABLE LIVING TRUST, DATED
                APRIL 14, 2000; BARBARA BOUCKE,
                AS TRUSTEE, OR THE SUCCESSOR
                TRUSTEE OR, TRUSTEES, U/A/D
                NOVEMBER 15, 1990, AS AMENDED,
                CREATING THE BARBARA BOUCKE
                SEPARATE PROPERTY TRUST;
                JOSEPH T. BREEZE AND
                CONSTANCE T. BREEZE, HUSBAND
                AND WIFE AS COMMUNITY
                PROPERTY WITH RIGHT OF
                SURVIVORSHIP; C. JOEL CASBURN
                AND C. LYNN CASBURN; DARRELL F.
                CHAMPION AND JOY H. CHAMPION
                TRUST, UNDER INSTRUMENT
                DATED MARCH 27, 2012; MICHAEL
                CHILCOAT AND CHERYL CHILCOAT,
                HUSBAND AND WIFE AS
                COMMUNITY PROPERTY WITH THE
SUPREME COURT
         OF
      NEVADA
                                          6
10.1 1947A
                RIGHT OF SURVIVORSHIP;
                CHARMAYNE L. ZUCKER, STEVEN F.
                PETERSEN AND L. ROBERT LEGOY,
                JR., AS CO-TRUSTEES OF THE CLC
                FAMILY TRUST, DATED APRIL 15,
                2008; CHARLES M. CORSIGLIA, SOLE
                TRUSTEE OF THE NANCY M.
                CORSIGLIA LIVING TRUST;
                SCHUYLER HAMILTON EARL, II,
                TRUSTEE OF THE SCHUYLER H.
                EARL II LIVING TRUST DATED
                9/13/88; NANCY RUTH PAULSON
                EDMUNDSON AND EDWARD A.
                WHITE AND PATRICIA P. WHITE, AS
                TRUSTEES OF THE WHITE FAMILY
                TRUST U/A DTD. JUNE 2, 1999; DARIN
                G. FMN, AN UNMARRIED MAN AS
                HIS SOLE AND SEPARATE
                PROPERTY; DENNIS B. FARNESI AND
                ANA T. FARNESI, AS CO-TRUSTEES
                OF THE DENNIS B. AND ANA T.
                FARNESI REVOCABLE TRUST DATED
                APRIL 10, 1992, AND RESTATED
                JUNE 17, 2004; SCOTT FINK AND
                KATHY KLEIN, TRUSTEES OF THE
                SCOTT FINK AND KATHY KLEIN
                LIVING TRUST DATED 12-9-91; JOHN
                FINLEY; JEANNE FINLEY; JOSEPH
                FINLEY; JANE FINLEY; DEEANN
                FULSTONE, TRUSTEE OF THE
                DEEANN FULSTONE 2010 TRUST,
                DATED FEBRUARY 18, 2010; DONNA
                HAWKSFORD, AS TRUSTEE OF THE
                DONNA HAWKSFORD TRUST, DATED
                JULY 9, 2008; SCOTT H. HILKENE,
                TRUSTEE OF THE SCOTT H.
                HILKENE REVOCABLE TRUST,
                DATED MAY 11, 1993; SARAH V.
                ANAYA, TRUSTEE OF THE SARAH V.
                ANAYA TRUST DATED DECEMBER
                31, 2003; F. SCOIT HINDES AND
SUPREME COURT
        OF
     NEVADA
                                             7
KII I947A
                   NANCY NELSON HINDES, TRUSTEES
                   OF THE F. SCOTT HINDES AND
                   NANCY NELSON HINDES 2012
                   RESIDENTIAL PROPERTY TRUST,
                   DATED SEPTEMBER 24, 2012; PAUL
                   M. HWANG AND JUDY FUJII-HWANG,
                   HUSBAND AND WIFE; AUDREY J.
                   LAMPERT AS SOLE TRUSTEE OF THE
                   LAMPERT FAMILY TRUST, DATED
                   JULY 23, 2008; JOSHUA DEMPSEY
                   LAMPERT; MARIANNE FULSTONE
                   LEINASSAR; ALAN SCOTT
                   LEINASSAR; DONALD SAMUEL
                   LOBATO; ANDREW CURTIS
                   LUCCHESI; MARLA BAY, LLC, A
                   NEVADA LIMITED LIABILITY
                   COMPANY; JOHN A. MCQUIRK AND
                   CAROL A. MCQUIRK, AS TRUSTEES
                   OF THE MCQUIRK FAMILY 1999
                   TRUST DATED MAY 13, 1999;
                   ELIZABETH A. NELSON, TRUSTEE OF
                   THE NELSON REVOCABLE TRUST
                   CREATED OCTOBER 5, 2006; PHYLLIS
                   T. PIKE, AS TRUSTEE UNDER THE
                   ROY AND PHYLLIS PIKE FAMILY
                   TRUST AGREEMENT DATED
                   DECEMBER 13, 2007; LARRY B.
                   PILGRIM AND TONI M. PILGRIM AS
                   CO-TRUSTEES OF THE LT PILGRIM
                   REVOCABLE TRUST DATED AUGUST
                   4, 2015; ROLAND E. RENDE AND
                   PALMINA M. RENDE, AS CO-
                   TRUSTEES OF THE RENDE FAMILY
                   TRUST, U/A DATED SEPTEMBER 9,
                   1983; MILTON E. RIGHETTI AND
                   HOPE RIGHETTI, TRUSTEES OF THE
                   MILTON & HOPE RIGHETTI 2016
                   TRUST, UID APRIL 11, 2016;
                   NICHOLAS D.E. ROSSI, JR. AND
                   DEBRA A. ROSSI, AS CO-TRUSTEES
                   OF THE NICHOLAS D.E. ROSSI, JR.
SUPREME COURT
        OF
     NEVADA
                                              8
(0) 1947A    cep
                  FAMILY TRUST AGREEMENT DATED
                  APRIL 26, 1996, AS AMENDED AND
                  RESTATED; GARRETT D. SCHWARTZ
                  AND NITA S. SCHWARTZ; SCOTT M.
                  SMITH AND PIPER L SMITH, CO-
                  TRUSTEES OF THE SCOTT M. AND
                  PIPER L. SMITH 2015 REVOCABLE
                  TRUST DATED MAY 18, 2015; JOHN
                  STEPHANS AND MARY STEPHANS,
                  TRUSTEES OF THE STEPHANS
                  LIVING TRUST DATED DECEMBER
                  14, 2006; CATHY J. STEWART,
                  TRUSTEE OF THE CATHY J.
                  STEWART TRUST, DATED
                  NOVEMBER 17, 2010; DONALD R.
                  SWICKARD, TRUSTEE OF THE DON
                  SWICKARD FAMILY TRTJST DATED
                  AUG. 15, 1987; GLORIA JANIS LEE,
                  TRUSTEE OF THE JAN LEE
                  SEPARATE PROPERTY REVOCABLE
                  TRUST; MATTHEW TILL; JAMES S.
                  VOORHEES AND JULIE E.
                  VOORHEES, TRUSTEES OF THE
                  VOORHEES FAMILY TRUST, DATED 3
                  DECEMBER, 2009; CHARLES J. VOSS
                  AND MARTHA L. VOSS, TRUSTEES
                  OF THE VOSS FAMILY TRUST,
                  DATED MAY 5, 2016; ROBERT E.
                  WHEAR AND TWYILA S. WHEAR, AS
                  CO-TRUSTEES OF THE ROBERT E.
                  WHEAR OREGON RESIDENCE TRUST
                  AGREEMENT •DATED APRIL 12, 1999;
                  TODD R. WHEAR; CAROLYN J.
                  WHEAR; MARIANNE WHEAR
                  ANTHONY; SCOTT J. WHITTEN AND
                  MICHELLE L WHITTEN, AS CO-
                  TRUSTEES OF THE SCOTT J. AND
                  MICHELLE L. WHITTEN FAMILY
                  TRUST, ESTABLISHED UNDER THE
                  SCOTT J. AND MICHELLE L.
                  WHITTEN FAMILY TRUST
SUPREME COURT
       OF
    NEVADA
                                             9
101 F9IA    cep
                AGREEMENT DATED MARCH 11,
                2009; LARRY L. WILSON II, TRUSTEE
                OF THE LARRY L. WILSON II LIVING
                TRUST DATED DECEMBER 17, 2014;
                HANS J. WINTSCH AND HEIDI L.
                WINTSCH, TRUSTEES OF THE
                WINTSCH FAMILY 1984 TRUST
                EXECUTED MARCH 15, 1984; SALLY J.
                WOOD, AND JAMES J. WOOD,
                TRUSTEES OF THE JAMES J. WOOD
                TRUST UNDER DECLARATION OF
                TRUST DATED DECEMBER 13, 2012;
                AND STEVEN C. ZOLA AND BELINDA
                S. ZOLA, TRUSTEES OF THE ZOLA
                LIVING TRUST DATED DECEMBER
                29, 1998; CAROL E. FOSSE, TRUSTEE,
                THE CAROL E. FOSSE TRUST DATED
                MAY 8, 1998; RPT PROPERTIES, L.P., A
                CALIFORNIA LIMITED
                PARTNERSHIP; JOHN FRANZIA, JR.
                AND MARY LYNNE FRANZIA,
                TRUSTEES OF THE JOHN AND MARY
                LYNNE FRANZIA TRUST; PAMELA K.
                MCNAY, SUCCESSOR TRUSTEE OF
                THE JOHN W. MCNAY AND PAMELA
                K. MCNAY REVOCABLE INTERVIVOS
                TRUST-SURVIVING SPOUSES TRUST
                U/TIA DATED DECEMBER 18, 1998;
                AND BARBARA J. SOURIKOFF,
                TRUSTEE OF THE BARBARA J.
                SOURIKOFF REVOCABLE TRUST,
                U.T.D 29 JULY 2008,
                Res • ondents.

                                  ORDER REVERSING IN PART,
                               VACATING IN PART, AND REMANDING
                           These are consolidated appeals from a district court judgment
                of dismissal and an award of attorney fees. Ninth Judicial District Court,
                Douglas County; Thomas W. Gregory, Judge. Appellant Claudia E. Vogel,
SUPREME COURT
     DE
   NEVADA
                                                   10
10) IWA meo
as trustee for the Vogel Family Trust Under Agreement Dated October 25,
2016 (the trust) and respondents dispute whether the trust or the Marla
Bay Protective Association (MBPA) holds fee simple title to land that sits
west of the western lot line of lots 11 and 12 in Block A (collectively, the
property) of the Marla Bay residential subdivision at Zephyr Cove.
            The district court dismissed the instant suit based on issue
preclusion. In the early 1960s, T. H. Borla and others who owned parcels
in the same subdivision as the property (collectively, the Borla plaintiffs)
sought an injunction against the property's then-owners, the Gustafsons.
The injunction would have prevented the Gustafsons from maintaining
railings and fences across their property that interfered with the Borla
plaintiffs alleged easement or license to access the sandy portion of the
property east of the Gustafsons' fence, between the fence and the
Gustafsons' house. MBPA's grantor, Zephyr Cove Properties, Inc., was not
a party to the litigation. The district court denied the injunction, rejected
the Borla plaintiffs' easement and license claims, and "ORDERED,
ADJUDGED and DECREED" as follows:
            1.    That the prayer by the plaintiffs to declare an
            irrevocable easement or oral license in their favor
            to the use of a certain portion of the sand beach
            which lies within the lot lines of defendants be, and
            the same hereby is, denied.
            2.    That the prayer by the plaintiffs that the
            defendants be enjoined from maintaining their
            present railings or fences and from in any manner
            preventing plaintiffs from the unhampered use of
            the entire beach by virtue of the alleged irrevocable
            easement or oral license be, and the same hereby is,
            denied.
            The availability of issue preclusion is reviewed de novo,
although "[o]nce it is determined that [it] is available, the actual decision to


                                      11
apply it is left to the discretion of the district court." State, Univ. & Cmty.
Coll. Sys. v. Sutton, 120 Nev. 972, 984, 103 P.3d 8, 16 (2004). As relevant
here, issue preclusion attaches only to determinations of issues that were
actually litigated and essential to the judgment. Holt u. Reg'l Tr. Servs.
Corp., 127 Nev. 886, 891, 266 P.3d 602, 605 (2011); see Alcantara v. Wal-
Mart Stores, Inc., 130 Nev. 252, 262, 321 P.3d 912, 918 (2014). Thus, if the
common issue was "necessary to the judgment in the earlier suit, its
relitigation will be precluded." Univ. of Nev. v. Tarkanian, 110 Nev. 581,
599, 879 P.2d 1180, 1191 (1994), holding modified on other grounds by Exec.
Mgrnt., Ltd. v. Ticor Title Ins. Co., 114 Nev. 823, 963 P.2d 465 (1998); see
Restatement (Second) of Judgments § 27 (1982 & Supp. 2021)
("Determinations not essential to the judgment. If issues are determined but
the judgment is not dependent upon the determinations, relitigation of
those issues . . . is not precluded.").
             Here, in the findings of fact and conclusions of law supporting
its judgment, the district court stated that the "plaintiffs only rights to the
use of the sand beach are between the lake shore and the front lot lines of
the property owned by the defendants." The district court and the
respondents in this case rely on this statement to support the availability
of issue preclusion, but it was not essential to the district court's judgment.
See Restatement (Second) ofJudgments § 27 (providing that determinations
of issues that are not essential to the judgment "have the characteristics of
dicte); see also Santana-Albarran v. Ashcroft, 393 F.3d 699, 701-05 (6th
Cir. 2005) (rejecting petitioner's argument that collateral estoppel applied
in his favor because, although the immigration judge in his case implicitly
found that petitioner had been continuously present in the United States
for over ten years, such determination was not necessary to answer the



                                          12
                      question of petitioner's status in the country). The limited question in the
                      Borla litigation was whether the Borla plaintiffs had the right to access the
                      portion of the sand beach lying east of the fence, which all parties conceded
                      was at or within the Gustafsons western lot line. As such, whether the
                      Borla plaintiffs had a right to access land west of the western lot line did
                      not affect the court's resolution in its judgment of that question.'
                                      Even if issue preclusion is not available, respondents urge that
                      the district court properly granted summary judgment because there is no
                      ti genuine dispute as to any material fact." NRCP 56(a). "This court reviews

                      a district court's grant of summary judgment de novo, without deference to
                      the findings of the lower court." Wood v. Safeway, Inc., 121 Nev. 724, 729,
                      121 P.3d 1026, 1029 (2005). The parties here dispute the significance of
                      three facts, stemming from a segment of the subdivision map: first, that the
                      western lot line of the subdivision map appears to begin at a point marked
                      it
                           meander cor."; second, that the bearing of that line rnatches the bearing of
                      a meander line on an 1867 United States government survey (the survey)
                      of the same area; and third, that the western lot line is of approximately the
                      same length as the meander line on the survey.




                            'Because this element of issue preclusion is plainly not met, we do not
                      reach the others. See Five Star Capital Corp. v. Ruby, 124 Nev. 1048, 1055,
                      194 P.3d 709, 713 (2008) (describing four factors as "necessary for
                      application of issue preclusiora
SUPREME COURT
        Of
     NEVADA
                                                               13
(0) I947A    ofe/44
            Based on these facts, appellant urges the court to conclude that
the western lot line is a meander line, such that "the water course, and not
the meander line, marks the boundary of the property."           Michelsen v.
Harvey, 107 Nev. 859, 862, 822 P.2d 660, 662 (1991); see NRS 321.595.
Respondents maintain that the western lot line is fixed and the property is
not littoral, and the district court agreed, finding that the map reflects the
developer's clear intention to reserve Sand Beach, the land west of the lot
line.
            Yet, even considered in tandem, whether the notation of
‘`meander cor.," the indicated bearing of the line, and the line's distance
signify a conveyance to the meander line is a question of disputed material
fact as to the mapper's intent. Depending on context, an intention to convey
to the meander line might be indicated by a graphic representation, such as
a "series of short, straight lines," 11 C.J.S. Boundaries § 14 (2019), parallel
wavy lines, see Sikes v. Moline Consumers Co., 127 N.E. 342, 343-44 (111.
1920) CThe wavy lines indicating the river boundary aforesaid are the ones
commonly used by surveyors and which are usually spoken of as one of the



                                      14
                 conventional river signs . . . ."), or a "meandering line," Stott v. Stevens, 873
                 P.2d 380, 382 (Or. Ct. App. 1994) (finding it significant that "the western
                 boundary of the plat is a meandering line and the southwest corner of the
                 plat is six feet farther west than the northwestern cornee). Here, by
                 contrast, the western lot line is none of these, but rather it is a straight,
                 unbroken line; to its west is an area marked "Sand Beach," and to the west
                 of that are wavy lines that appear to indicate Lake Tahoe waves.
                             A mapper's intent might alternatively be indicated by well-
                 known terms of art, such as in Michelsen, in which the deed described the
                 property as lb]eginning at the meander corner.. . . [then] . . . on the
                 meander line to the place of beginning." Michelsen v. Harvey, 107 Nev. 859,
                 861, 822 P.2d 660, 661-62 (1991); see also Andersen v. Monforton, 125 P.3d
                 614, 619 (Mont. 2005) (thence meanderine). Determining whether such
                 terms of art are sufficiently present in this map poses difficult questions of
                 how the map reflects both historical surveying custom—especially in a lot-
                 and-block subdivision near the water—and the relevant legal requirements.
                 See 1929 Nev. Stat., ch. 187, § 2, at 339-40 (establishing that plats were
                 required to show, "[b]y course and distance, the position of one or more of
                 the monuments with reference to a known and established corner of the
                 public-land survey"); Galardi v. Naples Polaris, LLC, 129 Nev. 306, 310, 301
                 P.3d 364, 367 (2013) (Modernly, courts consult trade usage and custom not
                 only to determine the meaning of an ambiguous provision, but also to
                 determine whether a contract provision is ambiguous in the first place.").
                 For example, although the parties disagree about the significance of the
                 map's reference to a meander corner—with appellant asserting that its
                 location matches the origin point for the meander line on the survey, and
                 respondents countering that it is featured on the map merely to fulfill a

SUPREME COURT
      OF
   NEVADA
                                                       15
(0) 1947A MOM,
                    legal requirement—they have not developed sufficient evidence on the
                    term's psage in this context to justify a grant of summary judgment.
                    Additional factual development of this kind may explain if the map is
                    ambiguous in the first place, and if the map alludes to or references facts
                    beyond it. See 11 C.J.S. Boundaries § 188 (2019) (describing the standards
                    for admissible evidence in an action to judicially determine boundaries,
                    such as an action to quiet title).
                                Finally, " [i] n the absence of extrinsic evidence, the intent of the
                    parties to a deed should be ascertained by resort to the rules of construction
                    of deeds, such as the familiar rule that boundaries are established in
                    descending order of control." 11 C.J.S. Boundaries § 82 (2019). That order
                    of control is, "fflirst, natural monuments or objects, like mountains, lakes,
                    and streams; second, artificial marks, stakes, or other objects . . . ; third,
                    courses and distances . . . ; lastly, recitals of quantity." Thomsen v. Keil, 48
                    Nev. 1, 8, 226 P. 309, 311 (1924) (quoting United States v. Redondo Dev. Co.,
                    254 F. 656, 658 (8th Cir. 1918)). In this case, it is unclear whether the map's
                    depiction of a sand beach as to the west of a boundary line originating at a
                    meander corner is consistent with the real-world locations of the beach and
                    the corner in the late 1920s, and to the extent there is any inconsistency,
                    the rules of construction may clarify intent.
                                In sum, given the map's visual configuration and the absence of
                    an explicit reference to a "meander line," determining the mapper's intent
                    requires additional factual development. Because issue preclusion is not
                    available to respondents and questions of disputed material fact remain,
                    the district court erred by dismissing the suit and likewise by awarding
                    attorney fees to respondents. Accordingly, we reverse the district court's



SUPREME COURT
         OF
      NEVADA
                                                          16
101 t947 A    OSP
                        dismissal of the underlying suit, vacate the award of attorney fees, and
                        remand to the district court for proceedings consistent with this order.
                                     It is so ORDERED.




                                                                                         J.
                                                           Cadish


                                                                                           J.
                                                           Pickering




                                                           Herndon




                       cc:    Hon. Thomas W. Gregory, District Judge
                              David Wasick, Settlement Judge
                              Ailing & Jillson, Ltd.
                              Hopkins & Carley, ALC
                              Feldman Thiel, LLP
                              Law Offices of Thomas J. Hall
                              Douglas County Clerk




SUPREME COURT
        OF
     NEVADA
                                                            17
10) 15\77A   edlgto

                      N1177EM:471R